      Case 1:18-cv-00097-RC Document 31 Filed 06/12/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


Joy Pivec,

                   Plaintiff,                       Civil Action No. 1:18-cv-00097-RC

       v.

Hubbard Radio Washington DC, LLC
d/b/a WTOP Radio,

                   Defendant.



                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Joy Pivec

(“Plaintiff”) and Defendant Hubbard Radio Washington DC, LLC d/b/a WTOP Radio

(“Defendant”) (collectively, the “Parties”) hereby stipulate and agree that all claims in the

above-captioned action are hereby dismissed with prejudice. The Parties further stipulate

and agree that all pending motions are withdrawn.

       SO STIPULATED.

DATED: June 12, 2019                        ZIPIN, AMSTER & GREENBERG, LLC



                                            By: /s/ Philip B. Zipin
                                               Philip B. Zipin, Bar No. 367362
                                               8757 Georgia Avenue, Suite 400
                                               Silver Spring, Maryland 20910
                                               (301) 587-9373
                                               pzipin@zagfirm.com

                                            Attorneys for Plaintiff
                                            JOY PIVEC




                                                1
     Case 1:18-cv-00097-RC Document 31 Filed 06/12/19 Page 2 of 2



DATED: June 12, 2019                  KAMEROW LAW FIRM, PLLC



                                      By: /s/ Norman G. Schneider
                                         Norman G. Schneider, Bar No. 415524
                                         4900 Leesburg Pike, Suite 310
                                         Alexandria, Virginia 22302
                                         (703) 370-8088
                                         nschneider@kamerowlaw.com

                                      Attorneys for Plaintiff
                                      JOY PIVEC


DATED: June 12, 2019                  PAUL HASTINGS LLP



                                      By:       /s/ Kenneth M. Willner
                                              Barbara B. Brown, Bar No. 355420
                                              Kenneth M. Willner, Bar No. 415906
                                              Anna Yoon, Bar No. 252566
                                              PAUL HASTINGS LLP
                                              875 15th Street, N.W.
                                              Washington, D.C. 20005
                                              Telephone: (202) 551-1700
                                              Facsimile: (202) 551-1705
                                              barbarabrown@paulhastings.com
                                              kenwillner@paulhastings.com
                                              annayoon@paulhastings.com

                                      Attorneys for Defendant
                                      HUBBARD RADIO WASHINGTON DC, LLC
                                      d/b/a WTOP RADIO


SO ORDERED:

This _______ day of _____________, 2019



                                                  _________________________________
                                                  The Honorable Rudolph Contreras
                                                  United States District Judge




                                          2
